Case 21-30085-hdh11 Doc 269 Filed 03/01/21                       Entered 03/01/21 16:51:42            Page 1 of 6



    Louis R. Strubeck, Jr. (SBT 19425600)
    Kristian W. Gluck (SBT 24038921)
    Scott P. Drake (SBT 24026812)
    Laura L. Smith (SBT 24066039)
    Nick Hendrix (SBT 24087708)
    NORTON ROSE FULBRIGHT US LLP
    2200 Ross Avenue, Suite 3600
    Dallas, TX 75201-7932
    Telephone: (214) 855-8000
    Facsimile: (214) 855-8200
    louis.strubeck@nortonrosefulbright.com
    kristian.gluck@nortonrosefulbright.com
    scott.drake@nortonrosefulbright.com
    laura.smith@nortonrosefulbright.com
    nick.hendrix@nortonrosefulbright.com

    PROPOSED COUNSEL FOR THE OFFICIAL
    COMMITTEE OF UNSECURED CREDITORS

                           IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE NORTHERN DISTRICT OF TEXAS
                                       DALLAS DIVISION

    In re:                                                           §    Chapter 11
                                                                     §
    NATIONAL RIFLE ASSOCIATION OF AMERICA                            §    Case No. 21-30085-hdh11
    AND SEA GIRT LLC,                                                §
                                                                     §
                      Debtors1.                                      §    Jointly Administered

     THE OFFICIAL COMMITTEE OF UNSECURED CREDITORS’ COMMENT WITH
         RESPECT TO (1) APPLICATION FOR AN ORDER AUTHORIZING THE
      RETENTION AND EMPLOYMENT OF NELIGAN LLP AS COUNSEL TO THE
        DEBTOR [DKT. NO. 82]; AND (2) DEBTORS’ APPLICATION FOR ENTRY
        OF AN ORDER AUTHORIZING AND APPROVING THE EMPLOYMENT
         OF GARMAN TURNER GORDON LLP AS CHAPTER 11 CO-COUNSEL
                        FOR THE DEBTORS [DKT. NO. 132]

TO THE HONORABLE HARLIN D. HALE,
UNITED STATES BANKRUPTCY JUDGE:

             The Official Committee of Unsecured Creditors (the “Committee”) for the above-

captioned chapter 11 cases of the National Rifle Association of America (the “NRA”) and Sea Girt




1
       The last four digits of the Debtors’ taxpayer identification numbers are: 6130 (NRA) and 5681 (Sea Girt). The
       Debtors’ mailing address is 11250 Waples Mill Road, Fairfax, Virginia 22030.


                                                        Page 1
Case 21-30085-hdh11 Doc 269 Filed 03/01/21                     Entered 03/01/21 16:51:42            Page 2 of 6




LLC (collectively, the “Debtors”), through the Committee’s proposed counsel, Norton Rose

Fulbright US LLP, respectfully submits this comment (the “Comment”) in connection with:

                 Application for an Order Authorizing the Retention and Employment of Neligan
                  LLP (the “Neligan Firm”) as Counsel to the Debtor (the “Neligan Application”)
                  [Dkt. No. 82]; and

                 Debtors’ Application for Entry of an Order Authorizing and Approving the
                  Employment of Garman Turner Gordon LLP (the “Garman Firm”) as Chapter 11
                  Co-Counsel for the Debtors (the “Garman Application”) [Dkt. No. 132].

In further support of the Comment, the Committee respectfully represents as follows:

                                    PRELIMINARY STATEMENT

        1.       The Debtors’ request to retain three law firms as bankruptcy counsel in these cases

is highly unusual.2 While the Committee does not oppose the retention of the Neligan Firm and

the Garman Firm, it is especially sensitive to, and concerned about, the prospect of duplication of

effort. Therefore, there is a compelling need for particular vigilance by counsel whom the Debtors

are seeking to retain, to manage the considerable risks of inefficiencies so as to avoid unreasonably

and unnecessarily higher fees and expenses being borne by the estates. The Committee will work

with the Debtors’ professionals to insure that appropriate protective procedures are adopted and

implemented.

                                     JURISDICTION AND VENUE

        2.       The Court has jurisdiction over the Neligan Application and the Garman

Application pursuant to 28 U.S.C. §§ 157 and 1334. This matter is a core proceeding pursuant to

28 U.S.C. § 157(b)(2).

        3.       Venue is proper before this Court pursuant to 28 U.S.C. §§ 1408 and 1409.


2
    The Debtors have also sought to retain Brewer, Attorneys & Counselors [Dkt. No. 84]; however the hearing on
    that application has been continued, and the deadline for the Committee to respond to that application has been
    extended.



                                                      Page 2
Case 21-30085-hdh11 Doc 269 Filed 03/01/21                    Entered 03/01/21 16:51:42           Page 3 of 6




                                             BACKGROUND

        4.      On January 15, 2021, each of the Debtors filed a voluntary petition for relief

pursuant to chapter 11 of Title 11 of the United States Code (the “Bankruptcy Code”) in the United

States Bankruptcy Court for the Northern District of Texas, Dallas Division (the “Court”).

        5.      The Debtors continue to operate their business as debtors-in-possession pursuant to

Bankruptcy Code sections 1107(a) and 1108.

        6.      On January 29, 2021, the Debtors filed the Neligan Application.

        7.      On February 4, 2021, the United States Trustee for the Northern District of Texas

appointed the Committee pursuant to section 1102 of the Bankruptcy Code.3 See Dkt. No. 105.

        8.      On February 8, 2021, the Committee selected Norton Rose Fulbright US LLP as

counsel, subject to Court approval. On February 11, 2021, the Committee selected AlixPartners

as its financial advisor, subject to Court approval.

        9.      On February 10, 2021, the Debtors filed the Garman Application.

              COMMENT WITH REGARD TO THE NELIGAN APPLICATION
                       AND THE GARMAN APPLICATION

        10.     The Committee does not oppose the Debtors’ proposed engagement of the Neligan

Firm and the Garman Firm as bankruptcy co-counsel. The Committee’s proposed counsel, and

certain members of the Committee, previously have worked with and are very familiar with the

Neligan Firm, and have no concerns with their reputation and ability to adequately represent the

Debtors’ estates. The Committee is curious about the Debtors’ decision to retain the Garman firm

as co-counsel, as the firm is based outside of Texas and, to the best of the Committee’s information

and belief, neither the firm nor the attorneys have appeared to any significant degree in this District


3
    The Committee is currently comprised of the following entities: (a) the Pension Benefit Guaranty Corp.; (b)
    Ackerman McQueen, Inc.; (c) InfoCision, Inc.; (d) Stone River Gear, LLC; and (e) David Dell’Aquila [Dkt. No.
    105].



                                                     Page 3
Case 21-30085-hdh11 Doc 269 Filed 03/01/21               Entered 03/01/21 16:51:42       Page 4 of 6




or before this Court.    Nevertheless, the Committee is not currently aware of any facts or

circumstances that raise questions regarding Garman’s, and specifically those attorneys whom the

Committee understand will be principally involved in this engagement, reputations and ability to

serve as bankruptcy co-counsel.

       11.     Despite the Committee having no opposition to the retention of either the Neligan

Firm or the Garman Firm, and the Committee’s expectation that the firms will be especially

vigilant to avoid any duplication of effort, because the Debtors are seeking to retain three law firms

to represent them as bankruptcy counsel (an unusual request by any measure), the potential for and

risk of duplication of effort, inefficiencies and a corresponding increase in costs and administrative

expenses is amplified here. In keeping with its duties, given these circumstances, the Committee

is especially concerned about the potential for overlap and duplication of effort among the

attorneys the Debtors are seeking to retain. This concern is especially heightened here given the

broad and generic description of services to be performed by the three firms, which appear to cover

many of the same tasks, including, among other things, preparation of pleadings, claims-related

work, advising the Debtors regarding restructuring strategy, and formulating and implementing a

plan. See Neligan Application at ¶ 6 and Garman Application at ¶ 14.

       12.     Beyond mere conclusory statements that the Debtors’ professionals will avoid

duplication of work by coordinating their services, the Debtors have yet to propose or identify any

specific process or protections that will be implemented to prevent overlap and duplication of

services by and between the firms. Accordingly, the Committee urges the Debtors and their

proposed counsel to refine each firm’s respective scope of services to avoid duplication and better

delineate the division of labor between the firms the Debtors seek to retain. The Committee also

urges said firms’ timekeepers to be especially diligent in providing sufficient detail in their time




                                                Page 4
Case 21-30085-hdh11 Doc 269 Filed 03/01/21               Entered 03/01/21 16:51:42   Page 5 of 6




records of services performed so that the Court and other parties-in-interest can readily confirm

that there is no duplication of effort and billing for the same work.

       13.     The Committee will work constructively and proactively with the firms retained by

the Debtors to discuss and implement further steps that can be taken to avoid duplication and

minimize administrative expenses. At a minimum, any order granting the retention of counsel for

the Debtors must provide that the applicable firm “shall use its reasonable efforts to avoid any

duplication of services provided by any of the Debtors’ other retained professionals in these

Chapter 11 Cases.” Provided such protections are in place, the Committee does not oppose the

Debtors’ proposed engagement of the Neligan Firm and the Garman Firm as bankruptcy co-

counsel.

                                         CONCLUSION

       WHEREFORE, the Committee respectfully requests that the Court enter an order

approving the Neligan Application and the Garman Application consistent with the Committee’s

Comment and grant such other and further relief as is just and proper.



                            (remainder of page left intentionally blank)




                                                Page 5
Case 21-30085-hdh11 Doc 269 Filed 03/01/21              Entered 03/01/21 16:51:42   Page 6 of 6




 Dated: March 1, 2021                                 Respectfully submitted,

                                                  NORTON ROSE FULBRIGHT US LLP

                                                  By: /s/ Louis R. Strubeck, Jr.
                                                  Louis R. Strubeck, Jr. (SBT 19425600)
                                                  Kristian W. Gluck (SBT 24038921)
                                                  Scott P. Drake (SBT 24026812)
                                                  Laura L. Smith (SBT 24066039)
                                                  Nick Hendrix (SBT 24087708)
                                                  2200 Ross Avenue, Suite 3600
                                                  Dallas, Texas 75201-7932
                                                  Tel: (214) 855-8000
                                                  Facsimile: (214) 855-8200
                                                  louis.strubeck@nortonrosefulbright.com
                                                  kristian.gluck@nortonrosefulbright.com
                                                  scott.drake@nortonrosefulbright.com
                                                  laura.smith@nortonrosefulbright.com
                                                  nick.hendrix@nortonrosefulbright.com

                                                  Proposed Counsel to the Official Committee of
                                                  Unsecured Creditors


                               CERTIFICATE OF SERVICE

       The undersigned attorney hereby certifies that a true and correct copy of the foregoing
document was served electronically through the Bankruptcy Court’s Electronic Case Filing System
on those parties that have consented to such service, on the 1st day of March, 2021.

                                                       /s/ Louis R. Strubeck, Jr.
                                                       Louis R. Strubeck, Jr.




                                             Page 6
